Citation Nr: 0103571	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-01 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including a post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from January 1961 to 
June 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain diseases, 
including psychosis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000)

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).

The service medical records reveal no clinical documentation 
of an acquired psychiatric disorder.  

The veteran claims that he developed PTSD as a result of 
service in Vietnam.  Specifically, the veteran asserts that 
while stationed in the Philippines he was sent on temporary 
assignments to Vietnam to transport secret information.  

The RO, however, denied the veteran's claim on the basis that 
there is no objective evidence of the veteran having served 
in Vietnam.  The Board notes that the RO requested records of 
verification of the veteran's service in Vietnam from the 
National Personnel Records Center (NPRC), and the NPRC 
indicated that there was nothing in the file indicating that 
the veteran was in Vietnam.  Additional service records 
including the veteran's personnel records and airman 
performance reports do not show service in Vietnam.  In March 
2000, the veteran submitted a request to the NPRC for a copy 
of his service pay records for service and temporary transfer 
duty orders in Vietnam from March to June 1964.  The NPRC 
returned the request to the RO indicating that the request 
was inappropriately referred to RMC.  The record as it now 
stands does not show that the veteran served in Vietnam.  His 
DD Form 214 does not reveal receipt of the Vietnam Service 
Medal or the Vietnam Campaign Medal.  His service personnel 
records indicate foreign service in the Philippines but do 
not show service in Vietnam.  Accordingly, the Board will not 
pursue verification of alleged non combat stressors which are 
said to have been experienced in Vietnam, when the record 
shows the veteran did not serve in Vietnam.  The veteran 
carries diagnoses of acquired psychiatric disorders which 
include dysthymic disorder, major depression, and PTSD.  
Whereas, service cannot be granted for PTSD on the basis of 
one or more non combat stressors which cannot be verified, 
service connection may be granted for other acquired 
psychiatric disorders based on medical opinion that the 
disorder developed during service or is otherwise related to 
service.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
nature and etiology of acquired 
psychiatric pathology other than PTSD.  
It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  All clinical findings 
should be reported in detail.  If an 
acquired psychiatric disorder other than 
PTSD is shown to be present, such as 
dysthymic disorder and/or major 
depression, the examiner should express 
an opinion as to whether it is at least 
as likely as not that the disorder 
developed during service, or is otherwise 
related to service.  

2.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken.  

3.  Thereafter, the RO should review and 
readjudicate the remanded issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  





